Olives, Judge:
The following appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGEEED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the merchandise involved herein, consists of item 65/o/z silver aluminum chain, exported from West Germany during 1964; that said merchandise is not enumerated in the final list, T.D. 54521, as issued by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54165.
That said merchandise was appraised on the basis of export value, as defined in Section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
That at the time of exportation to the United States such or similar merchandise was freely sold, or in the absence of sales, freely offered *708for sale in the principal markets of West Germany in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature and all other expenses incidental to the placing of the merchandise in condition, packed ready for shipment to the United States at the appraised unit value, net, packed, less 5 percent or $9.50 per 100 meters.
That the appeals to reappraisement enumerated above may be submitted on the foregoing stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such statutory value is the appraised unit value, net, packed, less 5 percent discount, or $9.50 per 100 meters.
Judgment will be rendered accordingly.